DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ remarks/claims filed 2/26/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
The following rejections have been slightly modified to address the new claims and amendment to claim 1.
Claim Rejections- 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4-5, 7 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. (US 2017/0143611) in view of Cardamone et al. (US 2014/0044664).

Hippe et al. (US 2017/0143611) (hereinafter Hippe et al.) disclose the compound of formula IIIa which is the Bunte salt of the amine acid cysteine (para 0173, 0192 0246  .001 to 5 wt % (para 0279). This is an overlapping range. Oligopeptides are taught which are 2-20 amino acids. Hippe et al. disclose varying amino acids and obtaining overlapping molecular weights (para 0253-0254) and that the molecular weight of the compound used can vary depending on the type of amino acids. Since overlapping molecular weights are disclosed then there would be overlapping average range of amino acids. With regards to new claims 13-15 reciting  “hair strengthening product”, “hair straightening product” and “hair care product”, these limitations are regarded as intended use of the composition and do not impart additional structure and are given little patentable weight.  Intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Hippe et al. disclose cysteine but not bunte salt of cystine. Cardamone et al. (US 2014/0044664) disclose commercialized hydrolyzed keratin products that contain cystine content of about 4 % of which the highest proportion is present as S-sulfo cysteine or Bunte salt (para 0038). Cardamone et al. disclose it is assumed that hair keratin can reform disulfide bonds in damaged hair and directly affect hair properties. In theory, on exposure to reducing conditions such as thioglycollate in perming, the reactive S-Sulfo groups are converted to cysteine (--SH) which are then capable of crosslinking with either themselves or keratin substrates such as hair to reform disulfide linkages (--S--S--). Reduced hair with cysteine groups supposedly can link to Keratec Pep for beneficial effects (para 0038).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include cystine bunte salt residues in the peptides of Hippe et al. because cystine bunte salts contain s sulfo groups which are capable of crosslinking with keratin substrates. 
RESPONSE TO ARGMENTS
5.	Applicants’ arguments have been fully considered and are not persuasive. Applicants argue that Hippe is the bunte salt of the single amino acid cysteine which is 
In response, the Examiner respectfully submits that this is not found persuasive because the fact it is derived from hydrolyzed protein is given little patent weight and Hippe et al. disclose the molecular weight of the compound of formula III can vary depending on how many structural elements of formula III and/or IV are included in the compound of formula III and depending on the type of amino acids. The compound of formula III is an oligopeptide comprising overlapping molecular weights (para 0254). Oligopeptide is understood to mean condensation products of amino acids that have the molecular weights. 
Applicants argue that Cardamone teaches that the sulfonated keratins have average molecular weights substantially greater than 1600 Dalton upper limit recited in amended claim 1. In response, Cardamone was not relied upon to disclose the molecular weight as this  feature was taught by Hippe. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

CONCLUSION 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615